Citation Nr: 9932692	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the claim for service connection for residuals of 
food poisoning is well grounded.

2.  Whether the claim for service connection for headaches, 
claimed as secondary to service-connected lumbosacral strain, 
is well grounded.

3.  Entitlement to a compensable rating for a lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service October 1992 to March 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The issue of entitlement to a compensable rating for the 
veteran's service-connected lumbosacral strain will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted evidence showing that he 
has a current gastrointestinal disability related to an in-
service bout of food poisoning to justify a belief by a fair 
and impartial individual that his claim for service 
connection for residuals of food poisoning is plausible.

2.  The veteran has not submitted competent evidence to show 
a medical nexus between currently diagnosed headaches and any 
injury or disease from service, including his lumbar strain 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of food poisoning is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The December 1991 examination for service entrance was 
negative for pertinent abnormalities.  The veteran first 
complained of and was treated for low back pain in August 
1994.  There were varying diagnoses and later in 1994 he 
received physical therapy.  A lumbosacral X-ray in January 
1995 yielded an impression that mild degenerative disc 
disease was suspected at L4-5 and in February 1995 he was 
given nonsteroidal medication and was fitted for a lumbar 
support.  Also in 1995, he was given physical profiles 
limiting his duties due to low back pain.

A May 20, 1996 clinical note reflects that 6 months after the 
veteran had had the onset of low back pain he had started 
developing occipital headaches, usually every day but which 
now occurred 2 or 3 times weekly.  When they occurred, the 
headaches began upon awakening and lasted until he again went 
to sleep.  There was no accompanying photophobia, nausea, 
weakness or numbness but there was questionable intermittent 
blurred vision.  After a neurological evaluation the 
assessment was chronic low back pain and subsequent 
development in the last 2 years of chronic headaches with a 
vascular character.  There had been no effective medical 
therapy to date, and the veteran had only taken Advil and 
muscle relaxants.  Atypical but minor episodes of turning of 
his head, in conjunction with sharp low back pain, were most 
reminiscent of a possible pain reaction.  Diagnostically, 
focal seizures and dystonia were seriously doubted and there 
had been no recurrence because his stressors had decreased in 
the last two weeks.  Also, his brief episodes of stuttering 
were not considered abnormal in a stressful setting.

In June 1996 the veteran reported that he still had posterior 
headaches which radiated to the top of his head and, to him, 
these seemed to be clearly related to his back pain.  His 
previous use of Midrin had not helped and he no longer wore a 
back brace.  He reported that he would sometimes awaken with 
a headache and when he did, the headache lasted all day.  The 
assessments were chronic low back pain, possibly mechanical 
in nature, and headaches with non-focal findings.  Later in 
June 1996, he reported that Fiorinal helped relieve his 
headaches quite a bit and it was noted that in the past his 
low back pain had radiated down his right leg, but orthopedic 
and neurological evaluations had found no focal neurologic 
deficit.  X-rays of his lumbosacral spine in July 1996 were 
negative; however, a computerized tomogram (CT) of his 
lumbosacral spine in August 1996 revealed degenerative disk 
and facet disease at L4-5 without evidence of focal disc 
herniation at that or any other level.

The veteran was treated from September 1996 to January 1997 
for gastrointestinal complaints.  On September 5, 1996 he had 
abdominal pain, cramps, nausea, and vomiting after eating an 
undercooked hamburger.  The assessments were gastroenteritis, 
dehydration, and probable E. Coli food poisoning.  He was 
given antibiotic medication.  On the 20th of September 1996 
the assessments were chronic gastroenteritis and a bacterial 
infection was to be ruled out.  On September 25, 1996 his 
personal medical history included low back pain, stuttering 
which after a neurological evaluation was felt to be 
secondary to stress, and chronic headaches which were also 
felt to be due to stress.  A stool culture was positive for 
Blastocystis hominis but it was felt that this parasitical 
infestation was not the "culprit" although it could mask 
other enteric parasites.  It was noted that Blastocystis 
hominis had occasionally been associated with chronic 
persistent diarrhea.

On October 3, 1996 it was noted that the parasitical 
infestation was being treated and the assessments were 
possible parasitic infection and possibly peptic ulcer 
disease (PUD).  On October 4, 1996 the veteran complained of 
some diarrhea and abdominal discomfort.  He admitted being 
under a lot of stress and indicated that his pain was worse 
when he was on-the-job.  The assessments were 
gastroenteritis and possible intestinal parasite.  On 
October 18, 1996 he was anxious about his impending release 
from active service and the assessments were gastritis - 
possible irritable bowel; rule out PUD, and anxiety.  He was 
given medication for anxiety.  On October 22, 1996 the 
assessments were probable irritable bowel syndrome (IBS) and 
anxiety.

The October 1996 examination for discharge from active 
service was negative but in an addendum it was reported that 
the veteran had had degeneration of L4-5 since January 1994 
and that an episode of E Coli infection in 1996 had been 
treated with medication and there had been a full recovery.  

In January 1997 the veteran complained of perianal itching 
after having taken antibiotics for chronic diarrhea.  The 
diarrhea had resolved.  The veteran reported that a 
physician had told him, after an internal medicine 
consultation, that the diarrhea was probably secondary to 
stress because the diarrhea had begun at the time of his 
impending separation from service.  He still complained of 
pain due to gas in the right lower quadrant which was 
relieved with medication and the passing of flatus.  The 
assessment was probable IBS.  He was advised to seek 
followed-up by a gastroenterologist because he might have 
inflammatory bowel disease or bacterial overgrowth.  Stool 
cultures in January 1997 were negative.  

On VA neurology evaluation of the veteran's headaches in 
June 1997 it was reported that he had been extensively 
evaluated in the past, including a neurology evaluation and 
a CT scan.  He had no history of epilepsy, meningitis, 
encephalitis or brain tumor.  His headaches had begun about 
two years ago and occurred frequently in the frontal or 
occipital areas and after heavy lifting.  Because his 
current job involved heavy lifting all day, he would develop 
a severe headache two or three times weekly.  The headaches 
were accompanied by nausea, for which he took Tums if he was 
nervous or under stress.  Otherwise, he took no medication 
for the headaches and they were relieved only with rest and 
sleep.  There was no history of migraines.  After a physical 
examination the impression was musculoskeletal/tension 
headaches.  It was noted that these did not appear to be 
related to his back condition.  He reported that the 
headaches occurred more often when he was under stress than 
when he was not under stress.  

On VA gastrointestinal examination in July 1997 it was noted 
that the veteran had had a past episode of food poisoning 
which had cleared spontaneously.  He had no current symptoms 
of gastrointestinal problems.  He denied having vomiting, 
hematemesis, melena, jaundice, abdominal pain, dumping 
syndrome, diarrhea, constipation, colic, distention, nausea, 
vomiting or other gastrointestinal symptoms.  He 
occasionally had some nausea and vomiting associated with 
headaches and he stated that the headaches caused the 
nausea.  He also reported that he developed nausea when he 
was under some stress.  He took Tums but no other medicine.  
On examination he was well nourished and he had no history 
of ulcer disease.  He had not had any weight gain or loss 
and there was no indication of anemia.  His abdomen was 
flat, soft and non-tender.  The diagnosis was status post 
one episode of food poisoning without residual symptoms.  

Food Poisoning

The October 1997 rating action, which is the action appealed, 
denied the claim for service connection for residuals of food 
poisoning on the basis that it was not well grounded because 
there was no evidence of current disability.  

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (no lay competence to provide 
medical opinion linking present arthritis to an inservice 
fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. 
App. 465, 470 (19994) (lay evidence is competent only when it 
addresses the features or symptoms of disability but not 
medical causation); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) when a disease shown to be chronic 
in service (or in a presumptive period) so as to permit a 
finding of service connection, subsequent manifestations, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, not every 
symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  However, there must still be 
medical nexus evidence.  Voerth v. West, No. 95-904 (U.S. 
Vet. App. Oct. 15, 1999) (as to a chronic disorder there must 
still be competent medical nexus evidence between current 
disability and either an inservice injury or continuous 
symptomatology).  
When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  The second 
(inservice disability) and third (nexus evidence) elements in 
Caluza can be satisfied under the continuity provision of 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
'noted' during service or in a presumptive period; (b) 
evidence showing post-service continuity of symptomatology 
(evidence of treatment is not required); and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Arms 
v. West, 12 Vet. App. 188, 193 (1999).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, 12 Vet. App. 296, 301-02 
(1999).

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

While pathology other than acute food poisoning and a 
transitory bacterial infection were diagnostically 
entertained during service, such as PUD and IBS, these were 
never clinically confirmed.  The veteran also apparently had 
some acute symptoms, particularly diarrhea, which were 
associated with stress and anxiety.  However, the only 
gastrointestinal disorders which were clinically confirmed 
were acute food poisoning and a transitory bacterial 
infection, both of which resolved.  The recent VA 
gastrointestinal examination did not find or document the 
current existence of any gastrointestinal disability.  

While there was an inservice notation of "chronic" 
gastroenteritis, this alone is insufficient to establish the 
existence of a chronic disorder since no chronic residual 
disability is demonstrated to currently exist, including no 
residual disability as a result of the inservice food 
poisoning and bacterial infection.  

Accordingly, the first Caluza element (current disability) is 
not met and the claim is not well grounded.

Headaches

As stated in the veteran's original claim received in April 
1997, it is contended that the veteran's headaches are 
related and due to his service-connected lumbosacral strain.  
The RO, in the October 1997 rating action which was appealed, 
denied service connection for headaches on the merits.  

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a)) or, to the extent of 
any increase, there is aggravation, i.e., additional 
disability, of a nonservice-connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

"[A] secondary-service connection claim is well grounded 
only if there is medical evidence to connect the asserted 
secondary condition to the service-connected disability."  
Velez v. West, 11 Vet. App. 148, 158 (1998).  

In this case, the first contemporaneous evidence of headaches 
was in May 1996 more than a year, and almost two years, after 
the veteran developed a low back disorder.  At that time it 
was reported that the headaches had developed six months 
after the onset of low back pain.  In May 1996 it was 
initially suspected that there was a vascular component to 
his headaches.  As early as June 1996 the veteran attempted 
to relate the headaches to his service-connected lumbosacral 
strain.  However, the veteran is not competent to render a 
medical opinion as to the causation or etiology of his 
headaches.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, in September 1996 it was indicated that the 
veteran's headaches were related to stress.  

However, on VA neurology evaluation in 1997 the veteran 
reported that his headaches were related to his lifting heavy 
objects while on-the-job during service and after service.  
In other words, he related the recurrent onset of his 
headaches to a specific activity and not to a specific 
disorder, e.g., the service-connected low back disorder.  
Also, it was again indicated that there was some relationship 
between the headaches and stress, inasmuch as the headaches 
were accompanied by additional symptomatology in the form of 
nausea when he was under stress.

In sum, the lay opinion of the veteran that his headaches are 
due to his service-connected back disorder is not 
corroborated by competent medical evidence and during service 
it was felt that there was a vascular component to the 
headaches and on another occasion that the headaches were due 
to stress.  After service, on VA examination in 1997, the 
headaches were indicated to be related to specific activity 
(and not merely the veteran's low back disorder) and to be 
aggravated by stress.  Nevertheless, the mere presence of 
stress or tension induced headaches during and after service 
is not sufficient to establish the requisite medical nexus.  
Accordingly, the claim for service connection for headaches 
is not well grounded.

During this appeal the merit of the claim for service 
connection for headaches were considered by the RO and 
addressed by the veteran and his representative.  Inasmuch as 
the substantive merits and not merely the procedural aspects 
of the claim have been considered and addressed, there can be 
no question that the Board's determination here as to well 
groundedness is in any way prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. Brown, 9 
Vet. App. 425, 432 (1996) (where RO adjudicates on the merits 
there is an advantage, not disadvantage, because it 
presumably has fulfilled the duty to assist under 38 U.S.C.A. 
§ 5107(a) which otherwise does not attach to claims that are 
not well grounded); and Voerth v. West, No. 95-904 (U.S. Vet. 
App. Oct. 15, 1999) (RO granted greater review, on the 
merits, than that to which claimant was entitled).

When claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim; however, VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application, i.e. to make the 
claim well grounded.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the claimant of the evidence needed.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
claimant has not put VA on notice of the existence of any 
medical evidence which would have made the claim plausible.  
Under these circumstances, the Board concludes that the RO 
did not fail to meet obligations under 38 U.S.C.A. § 5103(a) 
in this case.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

Also, in this case, the RO fulfilled its obligation under 
section 5103(a) in the statement of the case (SOC) in which 
the appellant was informed that the reasons for the denial of 
his claim was that there was no medical evidence of current 
gastrointestinal disability.  Furthermore, by this decision, 
the claimant is informed of the evidence needed to establish 
a well-grounded claim, i.e., current gastrointestinal 
disability and, once such evidence is received then there 
must also be competent medical evidence of a medical nexus 
between inservice disability and current disability, and as 
to the claim for headaches, there must be competent medical 
evidence of a medical nexus between inservice headaches and 
current headaches.


ORDER

The claims for service connection for residuals of food 
poisoning and for headaches are denied as not well grounded.



REMAND

On VA examination of the veteran's spine in June 1997 his 
medical records were reviewed and it was noted that the past 
CT scan had revealed degenerative disc disease (DDD) at L4-5 
without a herniated nucleus pulposus.  His inservice 
treatment had been conservative but he continued to have 
back pain for which he did not take medication and the only 
treatment he now received were massages from his wife.  On 
physical examination flexion of the veteran's low back was 
to 80 degrees, extension was to 30 degrees, lateral bending, 
to the right and to the left, was to 30 degrees, and 
rotation, to the right and to the left, was to 30 degrees.  
An X-ray of the lumbosacral spine revealed pseudoarthrosis 
at L5-S1 on the right with mild degenerative changes at the 
facts of L5-S1 but alignment and disc spaces were 
unremarkable.  The diagnoses were a chronic lumbosacral 
strain and DDD of the lumbosacral spine.

In the Informal Hearing Presentation it was asserted that 
service connection should be granted service connection for 
DDD of the veteran's lumbosacral spine, it was confirmed by a 
CT scan during service and diagnosed on the recent VA rating 
examination in June 1997.  The current noncompensable rating 
is assigned under 38 C.F.R. § 4.71, Diagnostic Code 5295 
(1999) for a lumbosacral strain and encompasses the presence 
of only subjective symptoms.  The October 1997 rating action 
which granted service connection for a lumbosacral strain 
noted that DDD had been diagnosed on the June 1997 VA rating 
examination but it is not clear whether the grant of service 
connection included DDD, particularly since the rating action 
and SOC did not specifically indicate that DDD was part and 
parcel of that grant and the SOC did not cite DC 5293, which 
sets for the criteria for rating DDD.

Accordingly, this matter requires clarification and the Board 
notes that the claim for service-connected for DDD of the 
lumbosacral spine is inextricably intertwined with the claim 
for a compensable rating for the service-connected 
lumbosacral strain.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

Also, the Board notes that the recent 1997 VA rating 
examination indicated that 90 degrees is full flexion of the 
lumbosacral spine and that normal extension, lateral bending, 
and rotation are to 30 degrees.  However, the Board observes 
that there is widely accepted medical authority which 
indicates that full flexion is to 95 degrees, full extension 
and full rotation are to 35 degrees, and that full lateral 
bending is to 40 degrees.  Accordingly, the veteran should be 
afforded comprehensive VA neurology and orthopedic 
examinations.

In light of the foregoing, the case is remanded for the 
following actions:

1.  The veteran should be afforded VA orthopedic and 
neurology examinations to ascertain the severity of 
the low back disorder.  All indicated tests and 
studies should be accomplished and all clinical 
findings and subjective complaints should be reported 
in detail.  

Special attention should be given to the presence or 
absence of pain, and the examiners should state at 
what point in the range of motion any pain occurs and 
at what point pain prohibits further motion.  The 
examiner(s) should describe any limitation of motion, 
instability and weakness, lack of normal endurance, 
functional loss due to pain, pain on use, weakened 
movement, excess fatigability, and incoordination.  
These factors should be expressed in terms of 
additional limitation of motion, if possible.  The 
examiner(s) must obtain active and passive range of 
motion (in degrees) and state the normal range of 
motion.  The examiner(s) should also state whether 
there is any limitation of function and describe it.  
The examiner(s) should provide complete rationale for 
all conclusions reached.  All positive and negative 
findings must be recorded with respect to relevant 
symptoms, e.g., sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, ankle jerk, or 
other neurological findings appropriate to the site 
of diseased disc.  If sciatic neuropathy is noted, it 
is requested that the examiners describe the extent 
of the symptomatology, in terms of effect on sensory 
and motor functions.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

The report of the examination should include a 
complete rationale for all opinions expressed.

The examiner(s) should express and opinion as to 
whether the veteran now has DDD of the lumbosacral 
spine and, if so, whether it is a part of his 
service-connected lumbar strain disability or is a 
separate disease process, based on the veteran's 
medical history, review of his records, particularly 
the service medical records, and the results of the 
VA orthopedic and neurology examinations.

2.  If the veteran fails to report for VA 
examination, the RO should inform him of the 
requirements of 38 C.F.R. § 3.655, and give him an 
opportunity to explain any good cause he may have for 
missing the examination.  

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
examination reports.  If the examination reports do 
not include fully detailed descriptions of pathology 
and all test reports, special studies or adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] report does not 
contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). 

4.  Following completion of the above development, 
the RO should readjudicate the claim seeking an 
increased rating for the lumbar strain disability and 
adjudicate the claim for service connection for DDD 
of the lumbosacral spine, and if service connection 
for that disorder is granted, consideration should be 
given to the appropriate rating criteria under DC 
5293 (as indicated above).

5.  If any determination remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental SOC (SSOC) in accordance 
with 38 U.S.C.A. § 7105, which includes a summary of 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and 
bases for the decision reached.

This should include citation to Allen, supra.

The veteran and his representative are to be notified 
of the appropriate appellate procedures for the 
initiation and perfection of an appeal as to any 
possible denial of service connection for DDD of the 
lumbosacral spine, to include the filing of a notice 
of disagreement (NOD) to initiate an appeal and the 
filing of a substantive appeal (after the issuance of 
an SOC or SSOC addressing that issue.  

Also, if any denial of service connection for DDD of 
the lumbosacral spine should initially be addressed 
in an SSOC (without the filing of an NOD) the veteran 
and his representative are to be notified of the need 
to file a substantive appeal in order to perfect an 
appeal as to that issue.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals





